Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on June 3, 2022. Claims 1-17 and 26-28 are currently pending. 

Drawings
In view of the response filed on 6/3/2022 amending the specification to include reference numeral 33 the objections made against the drawings in the office action of 5/12/2022 have been withdrawn. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claims
Please amend claim 26 line 36 as follows: 
Claim 26, line 36: a comma was inserted between “provided” and “the”. Claim 26, line 36 should now read --provided, the input to the graphical user interface comprising fitting parameter--.  

Allowable Subject Matter
Claims 1-17 and 26-28 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest a fitting device that is configured to allow a user to select between a HA-type fitting mode and a CI-type fitting mode, wherein the fitting device is configured to provide, in the HA-type fitting mode the specific limitations regarding in-situ measurement of a stimulation perception threshold output level for electrical and acoustic stimulation channels by recording patient feedback to a test output signal in the respective stimulation channel as a function of the output signal level, presetting of stimulation parameters including gain and/or a stimulation signal output level based on the measured stimulation perception threshold output levels; and manual fine-tuning of stimulation parameters including gain and/or the stimulation signal output level and wherein the fitting device is configured to provide, in the Cl-type fitting mode the specific limitations regarding manual coarse adjustment of the output signal level in the electrical and acoustic stimulation channels required for achieving at least one global loudness perception, wherein the output signal is a predetermined test signal; and manual fine adjustment of the output signal level in the electrical and acoustic stimulation channels required for achieving the at least one global loudness perception, wherein the stimulation output signal is generated from an audio signal captured by a microphone from ambient sound and wherein the fitting device comprises a transformation layer as specifically claimed, respectively in combination with the other claim limitations.  The prior art teaches a wide variety of schemes for fitting bimodal hearing prosthesis but does not teach the specific limitations regarding two modes of fitting including an HA-type mode and CI-type mode as specifically recited within the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844. The examiner can normally be reached Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        

/REX R HOLMES/Primary Examiner, Art Unit 3792